NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                            IN THE DISTRICT COURT OF APPEAL

                                            OF FLORIDA

                                            SECOND DISTRICT


TAMARA WORLEY, individually; and            )
as mother and natural guardian of           )
ROCKWELL WORLEY, a minor child;             )
as mother and natural guardian of           )
MACRYDER WORLEY, a minor child;             )
and as Personal Representative of the       )
Estate of Ransom Worley, Deceased,          )
                                            )
              Appellants,                   )

                                           )
v.                                         )       Case Nos. 2D16-3251
                                           )                 2D16-3702
GALLAGHER & HAGOPIAN, P.L.;                )
ROBERT ELLIOTT, as Personal                )       CONSOLIDATED
Representative of the Estate of Laurence )
B. Worley, Deceased; G. LOGAN              )
ELLIOTT, as Personal Representative of )
the Estate of Merritt H. Duryea, Deceased; )
VALERIE A. DURYEA; and PARTY ON,           )
INC. d/b/a GECKO'S GRILL & PUB SR.         )
70,                                        )
                                           )
              Appellees.                   )
                                           )

Opinion filed April 25, 2018.

Appeal from the Circuit Court for Manatee
County; Gilbert A. Smith, Jr., Judge.

Perry Tanksley, Sarasota, for Appellants.

George A. Vaka of Vaka Law Group, P.L.,
Tampa, for Appellees Gallagher &
Hagopian, P.L. and Robert Elliott, Personal
Representative of the Estate of Laurence B.
Worley.

Richard A. Sherman, Sr., and James W.
Sherman of Richard A. Sherman, P.A., Fort
Lauderdale; Scott B. Albee of Fulmer, Leroy
& Albee, PLLC., Tampa, for Appellee
Party On, Inc., d/b/a Gecko's Grill & Pub
SR. 70

No appearance for Appellees G. Logan
Elliottt as Personal Representative of the
Estate of Merritt H. Duryea, Deceased;
and Valerie A. Duryea.




PER CURIAM.


             Dismissed. See Fla. R. App. P. 9.170(b)(10) and (24); Brunson v. McKay,

905 So. 2d 1058, 1060 (Fla. 2d DCA 2005).




LaROSE, C.J., and KHOUZAM and LUCAS, JJ., Concur.




                                             -2-